DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 8 January 2021. 
Claims 2 and 11 were canceled. Claims 1, 3, 18, and 21 were amended. Claims 1-18, 20, and 21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites in part, a method of encouraging health-enhancing physiological self-regulation skills of a participant, the method comprising: providing a series of physiological self-regulation challenges for the participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills; determining respective physiological goals for the self-regulation challenges; determining a location of the participant; and determining the location of the participant is one of the predefined spaced apart locations, determining the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities; measure a physiological state of the participant while the participant is at the predefined location prior to the participant participating in the predefined activity; comparing the measured physiological state of the participant to the physiological goal for the determined self-regulation challenge; communicate to the participant whether or not the participant has achieved the physiological goal for the determined self-regulation challenge; and based upon a determination that the participant achieves the physiological goal, providing the participant with a predefined reward that includes required information for performing the predefined activity at the predefined location. These limitations describe a concept providing and managing a series of challenges and activities. Note that the October 2019 Update notes that “a set of rules for playing a dice game” is an example of the Managing Personal Behavior or Interactions Between People sub-grouping. The concept described is clearly a type of Managing Personal Behavior or Interactions Between People, and as such the claims recite a method of organizing human activity. Therefore the claims are determined to recite an abstract idea under the 2019 PEG. 
Under Prong 2 of the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claim recites the additional element of a sensing device. This additional element is recited at an extreme level of generality, and is interpreted as any device capable of measuring a physiological state. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only links one limitation of the claim to a physical apparatus, and as such only generally links the abstract idea to a technological environment involving devices. As such, the additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a mobile communication device. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only links one limitation of the claim to a mobile communication device, and as such only generally links the abstract idea to a technological environment involving networked communication devices. As such, the additional element does not integrate the abstract idea into a practical application. There are no other additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked communication 
Under the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more. As previously noted, the claims recite the additional element of a sensing device. Per Pope et al. (US 2014/0256431): “Industry-standard methods and devices for measuring these physiological signals may be used as the physiological signal measurement device 40” [0040], As such, the sensing device was clearly well-known, routine, and conventional. As previously noted, the claims recite the additional element of a mobile communication device. Tarassenko et al. (US 2006/0136266 A1) demonstrates that such devices were conventional long before the priority date of the claimed invention (“FIG. 2 illustrates the portable communications and data processing device P schematically. This can be a GPRS or smart phone and, as is conventional, includes a display, such as a screen 20, audio input and output 22, a keypad 23 and a communications interface 25.” [0039]). As such, the mobile communication device was clearly well-known, routine, and conventional. There are no further additional elements. As noted above, when considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked communication devices capable of sensing. Per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be insufficient to qualify as “significantly more”. As such, the additional elements when considered as a combination, do not amount to significantly more than the abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-7, 13, 16, and 17 further narrow the abstract idea, and do not recite any new additional elements. These claims continue to recite an abstract idea. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application of amount to significantly more. Dependent claim 8 further narrows the abstract idea and references the additional element of the mobile communications device. These claims continue to recite an abstract idea. The additional elements continue to fail to integrate the abstract idea into a practical application or amount to significantly more for the reasons explained above. Dependent claims 14 and 15 further narrow the sensing device. These claims continue to recite an abstract idea. And the slightly narrowed sensing device limitations do not reflect any improvement to technology, do not require a specific machine, do not effect a transformation of a particular article, and do not meaningfully limit the implementation of the abstract idea. Instead, the narrowed sensing device, when considered individually and in combination with the other additional elements, only generally links the abstract idea to a technological environment including sensing devices as recited. As such, the additional elements neither integrate the abstract idea into a practical application, nor amount to significantly more than the abstract idea. Because the additional elements of the dependent claims do not integrate the abstract idea into a practical application, the dependent claims continue to be directed to an abstract idea. And as the additional elements of the dependent claims do not amount to significantly more than the abstract idea, the dependent claims are not patent eligible. 

Note that Claims 9, 10, 12, 18, 20, and 21 are excluded from the above rejection. These claims recite abstract ideas similar to the abstract idea of claim 1 and additional elements similar to the additional elements of claim 1. However these claims substantially further limit the additional element of the sensing device. Claim 18 (which claim 20 depends on) requires that the sensing device be a wearable technology device configured to measure brain state values representing cognitive engagement. Claim 21 requires the sensing device be a headset configured to measure brain state values representing cognitive engagement. Claim 9 (which claims 10 and 12 depends on) requires the sensing device be configured to measure brain state values representing cognitive engagement. Further, examiner notes that these claims each use this further specified sensing device to determine the physiological state referenced by the abstract idea. The recitation of a sensing device that measures a reasonably specific class of physiological states, and the use of that device to determine the physiological state of the abstract idea, places a meaningful limit on the implementation of the abstract idea. Further, when considered as a combination, the additional elements of the claims integrate the abstract idea of providing and managing a series of challenges and activities into a practical application of that abstract idea. Therefore, under the 2019 PEG, the identified claims are determined to not be directed to an abstract idea. As such, these claims are determined to recite eligible subject material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1).

Regarding Claim 1: Leppanen discloses a method of encouraging health-enhancing physiological self-regulation skills of a participant, the method comprising:
providing a series of physiological self-regulation challenges for the participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities for the participant, with the predefined activities each at a respective predefined spaced-apart location and related to a respective one of the physiological self-regulation skills and determining respective physiological goals for the self-regulation challenges (At block 1702, the apparatus determines an exercise plan for a user of the apparatus. Also: an exercise plan comprises information indicative of a particular type of exercise. In at least one example embodiment, a type of exercise designates a particular activity to be performed by a user. For example, the type of exercise may comprise running, walking, and/or the like. See at least [0063]. Also: it may be desirable for the user to perform an exercise in relation to one or more locations. For example, it may be desirable for the user to perform a particular exercise at a particular location, to perform a particular exercise along a particular route, and/or the like. In at least one example embodiment, the exercise plan correlates exercise instruction information with location information. In at least one example embodiment, location information comprises information indicative of an exercise route segment. An exercise route segment may refer to a portion of an exercise plan where a particular exercise is to be performed. For example, if the exercise to be performed is walking, the route segment may indicate a particular street, sidewalk, trail, and/or the like where the walking should be performed. In at least one example embodiment, exercise instruction information comprises information that designates at least one exercise activity. For example, exercise instruction information may designate walking, running, jumping, and/or the like. See at least [0064]. Also: it may be desirable for an exercise plan to designate a physiological state. Physiological state may refer to a measurable physical condition of a user, such as heart rate, temperature, breathing rate, and/or the like. For example, a user of an apparatus may desire to reach various physiological states at different points during the exercise routine. In circumstances such as these, the exercise plan may indicate at what exercise route segments should be performed at physiological states. For example, if the exercise activity is running, a physiological state may indicate a particular physical condition at which an exercise activity should be performed. For example, a physiological condition may indicate a heart rate of 140 beats per minute, a breathing rate of 60 breaths per minute, and/or the like. In at least one example 
determining a location of the participant (it may be desirable to determine the apparatus location. For example, the apparatus may display information based, at least in part, on the current location of the apparatus, determine the location of a user, based at least in part, on the current location of the apparatus, and/or the like. In at least one example embodiment, the apparatus receives apparatus location information associated with the apparatus. Apparatus location information may comprise information indicative of the position of the apparatus on Earth. For example, the apparatus location information may comprise geographic location information. See at least [0055]). 
determining the location of the participant is one of the predefined spaced apart locations (At block 1706, the apparatus determines a portion of the exercise plan that corresponds with a location of the user. See at least [0158]). 
determining the predefined activity corresponding to the predefined location and determining the respective self-regulation challenge for the determined one of the predefined activities (the apparatus causes display of an exercise indicator that indicates exercise instruction information that corresponds with the portion of the exercise plan. See at least [0158]. Also: In at least one example embodiment, exercise instruction information comprises information that designates a physiological state of the user. See at least [0069]. Also: an apparatus may determine from the exercise plan illustrated in FIG. 6C that a particular exercise should be performed at a particular physiological state, for example a physiological state indicated by physiological state 652, should be performed at a particular location, such as a location indicated by exercise route segment 642. See at least [0070]). 
utilizing a sensing device to measure a physiological state of the participant while the participant is at the predefined location while the participant is participating in the predefined activity (it may be desirable for the apparatus to determine the physiological state of a user. In circumstances such as these, the apparatus may cause the display of information indicative of the physiological state of the user. For example, apparatus may determine the heart rate, temperature, and/or the like from a heart rate sensor, a thermometer, a temperature sensor, and/or the like, and display the heart rate, temperature, and/or the like on a display for the user of the apparatus to view. In another example, 
comparing the measured physiological state of the participant to the physiological goal for the determined self-regulation challenge (For example, apparatus may determine the heart rate, temperature, and/or the like from a heart rate sensor, a thermometer, a temperature sensor, and/or the like, and display the heart rate, temperature, and/or the like on a display for the user of the apparatus to view. In another example, the apparatus may determine that the physiological state of the user substantially exceeds another physiological state of the user designated by exercise instruction information. See at least [0082]. Also: it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. See at least [0110]). 
based upon a determination that the participant achieves the physiological goal, providing the participant with a predefined reward that includes required information for performing a predefined activity (In some circumstances, it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. … a user may score points for occurrence of an achievement, occurrence of an achievement may trigger … send an exercise instruction directive to the separate apparatus, and/or the like. An exercise instruction directive may refer to an instruction for an apparatus to modify an exercise plan, display an alternate exercise activity, and/or the like. In at least one example embodiment, an apparatus sends exercise information comprising an exercise instruction directive based, at least in part, on determination that an achievement has occurred. See at least [0110]). 

Leppanen does not explicitly disclose measuring the state of the participant prior to the participant participating in the activity or causing a device to communicate to the participant whether or not the participant has achieved the physiological goal for the determined self-regulation challenge.
measuring the state of the participant prior to the participant participating in the activity and causing a device to communicate to the participant whether or not the participant has achieved the physiological goal for the determined self-regulation challenge (The system according to some embodiments uses brain state data to help athletes and casual players perform better or nail a specific technique. For example, Geoff (a user) wants to improve his golf swing. … Geoff tees up and practices his swing in the VR environment. As he get ready to swing (a VR event), EEG data is being collected. This data is used to overlay mindfulness information, i.e. VR event 430, or feedback, on the training scenario. For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red. The glow and color is an example of real time or near real time feedback during the VR event. Geoff can also enter into a "mini-mindfulness mode" to refocus himself before he takes a swing. Geoff then swings the club when he reaches the ideal focus level. … The training system 100 presents Geoff with his score 450 along with his user state 425 and desired user state 435 as part of the feedback 470 showing both mentally and physically he may improve his performance for next time. See at least [0107]). 
Leppanen provides an exercise system which provides users with contemporaneous physiological state challenges and exercise challenges, upon which the claimed invention’s determination of a physiological challenge prior to an activity challenge can be seen as an improvement. However, Aimone demonstrates that the prior art already knew of evaluating a user’s physiological challenge prior to evaluating a user’s activity challenge. One of ordinary skill in the art could have applied Aimone’s challenge ordering to the physiological state challenges and exercise challenges of Leppanen. Further, one of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would motivate users to achieve an appropriate physiological state for an exercise prior to performing the exercise. As such, the application of Aimone would have would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone. 
Leppanen and Aimone suggests an exercise system which provides users with ordered physiological state challenges and exercise challenges, upon which the claimed invention’s informing the participant whether they’ve achieved their physiological goal can be seen as an improvement. However, 

Leppanen does not explicitly disclose a reward that includes information for performing the activity at the predefined location.
Steinmetz teaches based on a determination that the participant achieves a physiological goal, providing the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location (obtaining biometric data of a user, and generating instruction data, presentable on a user interface, based on data relating to one or more activities to be completed by the user and based on the biometric data of the user. See at least [0002]. Also:  instruction/direction data, presentable on a user interface, (such as the interface 420 depicted and described in relation to FIG. 4, or any of the other interfaces described in the present disclosure) is generated 520 based on data relating to one or more activities to be completed by the user and based on the biometric data of the user. See at least [0069]. Also: generate the instruction data based on the data relating to the one or more activities to be completed by the user and based on the biometric data of the user may be configured to revise an initial schedule for collecting and distributing a plurality of items at multiple geographical locations based on the biometric data of the user. See at least [0016]. Also: the controller 230 may determine the user's level of exertion resulting from the activities the user is performing or undertaking, and generate data in response thereto that can be used to regulate the user's activities. Such generated data may include actual instruction data to be presented on the interface(s) carried by the user to instruct the user (e.g., verbally, through visual cues, through tactile cues, etc.) how to perform the activities the user is supposed to perform. See at least [0047]. Also: An adjustment of the 
Leppanen and Aimone suggests an exercise system which provides users with ordered physiological state challenges and exercise challenges, which differs from the claimed invention by the substitution of Leppanen’s biofeedback based information rewards for a subsequent activity with biofeedback based information rewards for a current activity. However, Steinmetz clearly demonstrates that the prior art already knew of providing users with instructional rewards relevant to an immediate task based on their physiological state measurements. One of ordinary skill in the art could have trivially substituted these techniques into the system of Leppanen and Aimone by rewarding a user of Leppanen and Aimone’s system who had successfully completed a physiological challenge prior to engaging with an exercise challenge, with instructions for performing the exercise challenge. Further, one of ordinary skill in the art would have recognized that such an application of Steinmetz would have predictably resulted in an improved system which would guide users to safely perform activities based on their physiological state. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone and Steinmetz. 

Regarding Claim 9: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Leppanen does not explicitly disclose wherein: the sensing device is configured to measure brain state values representing cognitive engagement. 
However, Aimone teaches wherein: the sensing device is configured to measure brain state values representing cognitive engagement (Sally is a student. She learns in a classroom that uses VR equipment. She wears a VR-enabled headset during classes. Lessons are delivered with VR technology: i.e., she is in the middle of a virtual solar system oriented around her. EEG sensors in the headset monitor Sally's levels of attention and engagement with the subject matter are determined and scored against desired states. See at least [0160]). 


Regarding Claim 10: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Additionally, Aimone teaches wherein: the physiological goal comprises a brain state conducive to learning (Sally is a student. She learns in a classroom that uses VR equipment. She wears a VR-enabled headset during classes. Lessons are delivered with VR technology: i.e., she is in the middle of a virtual solar system oriented around her. EEG sensors in the headset monitor Sally's levels of attention and engagement with the subject matter are determined and scored against desired states. See at least [0160]). The motivation to combine Leppanen, Aimone, and Steinmetz is the same as explained under claim 9 above, and is incorporated herein.

Regarding Claim 13: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Additionally, Leppanen discloses wherein: the participant comprises one member of a group of participants, wherein a plurality of groups of participants are required to navigate to a plurality of the predefined locations, wherein the plurality of the predefined locations are spaced-apart along a course (FIG. 6A illustrates a set of records comprised by an exercise plan. The exercise plan in the example of FIG. 6A comprises exercise route segments 602, 604, and 606; as well as exercise instruction information 612, 614, and 616. In the example of FIG. 6A, route segment 602 is correlated with exercise instruction information 612, route segment 604 is correlated with exercise instruction information 614, and 

Regarding Claim 14: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Additionally, Leppanen discloses wherein: the sensing device comprises at least one of an electroencephalography (EEG) device and a heart rate monitor (Physiological state may refer to a measurable physical condition of a user, such as heart rate, temperature, breathing rate, and/or the like. See at least [0069]. Also: apparatus may determine the heart rate, temperature, and/or the like from a heart rate sensor, a thermometer, a temperature sensor, and/or the like. See at least [0082]); and wherein the physiological goal comprises at least one of an EEG signal in which a predefined engagement index is above a predefined level, a heart rate below a predefined rate and a predefined difference of these physiological measures from a participant’s baseline measures of them (For example, if the exercise . 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1), and further in view of Wiederkehr (US 2015/0336010 A1).

Regarding Claim 3: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Leppanen does not explicitly disclose wherein: the reward further comprises actuation of a device at the predefined location.
However, Wiederkehr teaches a reward comprises actuation of a device at the predefined location (First, there is shown a box gadget 142 configured somewhat as a mailbox and having a box door 144 that is initially locked by a box lock 146. See at least [0097]. Also: Separately, as also shown in FIG. 9A as comprising the exemplary interactive device 70, there is a key lock 150 in which is retained a key 152 configured to open the box lock 146. But the key 152 is retained in the key lock 150, which is itself configured as a combination lock, until the appropriate combination is entered on the combination lock 150, such as the word "GREEN" as illustrated in FIG. 9B, whereby the key 152 is then released from the key lock 150, which combination would be a code previously acquired as by solving a clue or taking other action as needed as part of game play in order to determine the combination. Then, as shown in FIG. 9C, the key 152 having now been freed from the key lock 150 (FIGS. 9A and 9B) is inserted in the box lock 146 so as to open the box door 144 and thereby gain access to a box message 148 contained therein, which again may be another clue in the continuation of the scavenger hunt adventure. See at 
Leppanen, Aimone, and Steinmetz suggests an exercise system which provides users with rewards for achieving physiological state goals, upon which the claimed invention’s further rewarding of a device action can be seen as an improvement. However, Weiderkehr demonstrates that the prior art already knew of actuating a lock as a way to reward users. One of ordinary skill in the art could have trivially applied the unlocking of Weiderkehr the system of Leppanen, Aimone, and Steinmetz by additionally providing a device actuation for a device along the exercise course as a reward for completion a physiological challenge. Further, one of ordinary skill in the art would have recognized that such an application would have predictably resulted in a system which could unlock boxes along an exercise course to directly provide useful objects to users as a reward for completing a physiological state goal. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone, Steinmetz, and Weiderkehr. 

Regarding Claim 17: Leppanen in view of Aimone, Steinmetz, and Wiederkehr teaches the above limitations. Additionally, Wiederkehr teaches wherein: the device comprises a powered lock that is unlocked and the reward includes unlocking the lock to allow a participant access to a space containing a clue (First, there is shown a box gadget 142 configured somewhat as a mailbox and having a box door 144 that is initially locked by a box lock 146. See at least [0097]. Also: Separately, as also shown in FIG. 9A as comprising the exemplary interactive device 70, there is a key lock 150 in which is retained a key 152 configured to open the box lock 146. But the key 152 is retained in the key lock 150, which is itself configured as a combination lock, until the appropriate combination is entered on the combination lock 150, such as the word "GREEN" as illustrated in FIG. 9B, whereby the key 152 is then released from the key lock 150, which combination would be a code previously acquired as by solving a clue or taking other action as needed as part of game play in order to determine the combination. Then, as shown in FIG. 9C, the key 152 having now been freed from the key lock 150 (FIGS. 9A and 9B) is inserted in the box lock 146 so as to open the box door 144 and thereby gain access to a box message 148 contained therein, .

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1), and further in view of McDermott et al. (US 2018/0286272 A1).

Regarding Claim 4: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Leppanen does not explicitly disclose adjusting the physiological goal for the self-regulation challenge if the participant does not achieve the physiological goal for the challenge. However, McDermott teaches adjusting the goal for a challenge if the participant does not achieve the goal for the challenge (The learning curriculum of the invention can include programs and methods for reducing frustration by the user. These include immediately lowering the difficulty of game challenges (e.g., challenge tasks) when the number or running count of serial incorrect responses exceeds the threshold (e.g., a reasonable margin or frequency of error), and lowering the difficulty even more precipitously when the user continues to make incorrect responses after the initial lowering. See at least [0176]).
Leppanen, Aimone, and Steinmetz suggest an exercise system involving the completion of physiological state challenges, upon which the claimed invention’s management of challenge difficulty can be seen as an improvement. However, McDermott demonstrates that the prior art already knew of adjusting difficulty of game challenges when users are not successful in completing those challenges. One of ordinary skill in the art could have easily applied McDermott’s difficulty management to the exercise system of Leppanen, Aimone, and Steinmetz. Further, one of ordinary skill in the art would have recognized that the application of McDermott would have predictably resulted in an improved game system with less user frustration (McDermott, [0176]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone, Steinmetz, and McDermott. 

Regarding Claim 5: Leppanen in view of Aimone, Steinmetz, and McDermott teaches the above limitations. Additionally, McDermott teaches adjusting the goal for the challenge includes reducing a level of difficulty of the goal (The learning curriculum of the invention can include programs and methods for reducing frustration by the user. These include immediately lowering the difficulty of game challenges (e.g., challenge tasks) when the number or running count of serial incorrect responses exceeds the threshold (e.g., a reasonable margin or frequency of error), and lowering the difficulty even more precipitously when the user continues to make incorrect responses after the initial lowering. See at least [0176]). The motivation to combine Leppanen, Aimone, Steinmetz, and McDermott is the same as explained under claim 4 above, and is incorporated herein.

Regarding Claim 6: Leppanen in view of Aimone, Steinmetz, and McDermott teaches the above limitations. Additionally, McDermott teaches wherein: the level of difficulty of the goal is only reduced if the participant has attempted to achieve the goal for a challenge at least a predefined number of times (The learning curriculum of the invention can include programs and methods for reducing frustration by the user. These include immediately lowering the difficulty of game challenges (e.g., challenge tasks) when the number or running count of serial incorrect responses exceeds the threshold (e.g., a reasonable margin or frequency of error), and lowering the difficulty even more precipitously when the user continues to make incorrect responses after the initial lowering. See at least [0176]). The motivation to combine Leppanen, Aimone, Steinmetz, and McDermott is the same as explained under claim 4 above, and is incorporated herein.

Regarding Claim 7: Leppanen in view of Aimone, Steinmetz, and McDermott teaches the above limitations. Additionally, McDermott teaches prompting the participant to repeat the challenge if the participant does not achieve the goal for the challenge (The learning curriculum of the invention can include programs and methods for reducing frustration by the user. These include immediately lowering the difficulty of game challenges (e.g., challenge tasks) when the number or running count of serial incorrect responses exceeds the threshold (e.g., a reasonable margin or frequency of error), and lowering 

Regarding Claim 8: Leppanen in view of Aimone, Steinmetz, and McDermott teaches the above limitations. Additionally, McDermott teaches causing the device to display information indicating how close the participant is to the goal for the challenge and that the participant did or did not achieve the physiological goal (A "Power Meter" 5 measures the user's Attention Maintenance skill level; the meter fills at a rate that reflects a composite between attention state level and challenge task performance, (e.g., it fills faster when levels of attention states are maintained over a longer time period). A minimum success score on the Power Meter is required to move on to the next mission. See at least [0157]). The motivation to combine Leppanen, Aimone, Steinmetz, and McDermott is the same as explained under claim 4 above, and is incorporated herein.

Claims 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1), and further in view of Lai et al. (US 2015/0092972 A1).

Regarding Claim 12: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Leppanen does not explicitly disclose wherein: the predefined reward comprises educational material.
	However, Lai teaches where a predefined reward comprises educational material (In another embodiment, the assigning of the educational material to locations may be done based … how much activity or intensity of activity the wearer engages in at that location. Once educational materials have been associated with real world locations, those educational materials may only be played when the wearer is near the relevant real world location. Some educational materials may only be unlocked when the wearer has reached particular pre-defined goals. See at least [0115]).


Regarding Claim 18: Leppanen discloses a method of encouraging health-enhancing physiological self-regulation skills of a participant, the method comprising:
providing a series of predefined activities for the participant at respective predefined spaced-apart locations; providing a series of physiological self-regulation challenges for the participant with each of the physiological self-regulation challenges separate but related to a respective one of the predefined activities at the respective predefined spaced-apart locations and  related to a respective one of the physiological self-regulation skills; providing the participant with information concerning the predefined locations and activities; determining respective physiological goals for the physiological self-regulation challenges at the predefined locations (At block 1702, the apparatus determines an exercise plan for a user of the apparatus. Also: an exercise plan comprises information indicative of a particular type of exercise. In at least one example embodiment, a type of exercise designates a particular activity to be performed by a user. For example, the type of exercise may comprise running, walking, and/or the like. See at least [0063]. Also: it may be desirable for the user to perform an exercise in relation to one or more locations. For example, it may be desirable for the user to perform a particular exercise at a particular location, to perform a particular exercise along a particular route, and/or the like. In at least one example embodiment, the exercise plan correlates exercise instruction 
utilizing a sensing device to measure a physiological state of the participant when the participant is at each predefined location while the participant participating in the predefined activity 
comparing the measured physiological state of the participant to the physiological goal for the determined self-regulation challenge (For example, apparatus may determine the heart rate, temperature, and/or the like from a heart rate sensor, a thermometer, a temperature sensor, and/or the like, and display the heart rate, temperature, and/or the like on a display for the user of the apparatus to view. In another example, the apparatus may determine that the physiological state of the user substantially exceeds another physiological state of the user designated by exercise instruction information. See at least [0082]. Also: it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. See at least [0110]).
providing the participant with a predefined reward if the participant achieves the determined physiological goal for the predefined location the participant is at, wherein the predefined reward includes required information or required access for performing a predefined activity (In some circumstances, it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. … a user may score points for occurrence of an achievement, occurrence of an achievement may trigger … send an exercise instruction directive to the separate apparatus, and/or the like. An exercise instruction directive may refer to an instruction for an apparatus to modify an exercise plan, display an alternate exercise activity, and/or the like. In at least one example embodiment, an apparatus sends exercise information comprising an exercise instruction directive based, at least in part, on determination that an achievement has occurred. See at least [0110]).
wherein the participant benefits from improved physiological self-regulation skills as the participant advances through the predefined activities at the predefined spaced-apart locations (For example, upon occurrence of an achievement, an apparatus may receive an exercise instruction directive from a separate apparatus. The exercise instruction directive may instruct the apparatus to modify an exercise plan with an additional exercise activity as "motivation" for occurrence of the achievement. For example, the exercise instruction directive may instruct the apparatus to add jumping to the 

Leppanen does not explicitly disclose:
measuring the state of the participant prior to the participant participating in the activity
providing feedback to the participant concerning the participant’s physiological state, 
wherein the sensing device is a wearable technology device configured to measure brain state values representing cognitive engagement, wherein the physiological goal comprises a brain state conducive to learning.
Aimone teaches measuring the state of the participant prior to the participant participating in the activity and providing feedback to the participant concerning the participant’s physiological state (The system according to some embodiments uses brain state data to help athletes and casual players perform better or nail a specific technique. For example, Geoff (a user) wants to improve his golf swing. … Geoff tees up and practices his swing in the VR environment. As he get ready to swing (a VR event), EEG data is being collected. This data is used to overlay mindfulness information, i.e. VR event 430, or feedback, on the training scenario. For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red. The glow and color is an example of real time or near real time feedback during the VR event. Geoff can also enter into a "mini-mindfulness mode" to refocus himself before he takes a swing. Geoff then swings the club when he reaches the ideal focus level. … The training system 100 presents Geoff with his score 450 along with his user state 425 and desired user state 435 as part of the feedback 470 showing both mentally and physically he may improve his performance for next time. See at least [0107]) and wherein the sensing device is a wearable technology device configured to measure brain state values representing cognitive engagement, wherein the physiological goal comprises a brain state conducive to learning (Sally is a student. She learns in a classroom that uses VR equipment. She wears a VR-enabled headset during classes. Lessons are 
Leppanen provides an exercise system which provides users with physiological state challenges and exercise challenges, upon which the claimed invention’s determination of a physiological challenge prior to an activity challenge can be seen as an improvement. However, Aimone demonstrates that the prior art already knew of evaluating a user’s physiological challenge prior to evaluating a user’s activity challenge. One of ordinary skill in the art could have applied Aimone’s challenge ordering to the physiological state challenges and exercise challenges of Leppanen. Further, one of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would motivate users to achieve an appropriate physiological state for an exercise prior to performing the exercise. As such, the application of Aimone would have would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone. 
Leppanen and Aimone suggests an exercise system which provides users with ordered physiological state challenges and exercise challenges, upon which the claimed invention’s informing the participant whether they’ve achieved their physiological goal can be seen as an improvement. However, Aimone demonstrates that the prior art already knew of reporting to a user whether they had achieved a physiological goal prior to acting on an activity challenge. One of ordinary skill in the art could have easily applied the Aimone’s reporting techniques with the system of Leppanen and Aimone. Further, one of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would guide users into an appropriate physiological state for an exercise prior to performing the exercise. As such, the application of Aimone would have would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone.
Leppanen and Aimone suggests a system which guides users to physiological goals and exercise activities along a route, which differs from the claimed invention by the substitution of Leppanen’s heart rate goals for cognitive engagement goals and measurements. However, Aimone demonstrates that the 

Leppanen does not explicitly disclose a reward that includes information for performing the activity at the predefined location.
Steinmetz teaches based on a determination that the participant achieves a physiological goal, providing the participant with a predefined reward that includes required information or required access for performing the predefined activity at the predefined location (obtaining biometric data of a user, and generating instruction data, presentable on a user interface, based on data relating to one or more activities to be completed by the user and based on the biometric data of the user. See at least [0002]. Also:  instruction/direction data, presentable on a user interface, (such as the interface 420 depicted and described in relation to FIG. 4, or any of the other interfaces described in the present disclosure) is generated 520 based on data relating to one or more activities to be completed by the user and based on the biometric data of the user. See at least [0069]. Also: generate the instruction data based on the data relating to the one or more activities to be completed by the user and based on the biometric data of the user may be configured to revise an initial schedule for collecting and distributing a plurality of items at multiple geographical locations based on the biometric data of the user. See at least [0016]. Also: the controller 230 may determine the user's level of exertion resulting from the activities the user is performing or undertaking, and generate data in response thereto that can be used to regulate the user's activities. Such generated data may include actual instruction data to be presented on the interface(s) carried by the user to instruct the user (e.g., verbally, through visual cues, through tactile cues, etc.) how to perform the activities the user is supposed to perform. See at least [0047]. Also: An adjustment of the schedule to restore a user's normal physical condition may be achieved by reducing the assigned tasks in 
Leppanen and Aimone suggests an exercise system which provides users with ordered physiological state challenges and exercise challenges, which differs from the claimed invention by the substitution of Leppanen’s biofeedback based information rewards for a subsequent activity with biofeedback based information rewards for a current activity. However, Steinmetz clearly demonstrates that the prior art already knew of providing users with instructional rewards relevant to an immediate task based on their physiological state measurements. One of ordinary skill in the art could have trivially substituted these techniques into the system of Leppanen and Aimone by rewarding a user of Leppanen and Aimone’s system who had successfully completed a physiological challenge prior to engaging with an exercise challenge, with instructions for performing the exercise challenge. Further, one of ordinary skill in the art would have recognized that such an application of Steinmetz would have predictably resulted in an improved system which would guide users to safely perform activities based on their physiological state. As such, the application of Steinmetz would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone and Steinmetz. 

Leppanen does not explicitly disclose wherein the predefined reward comprises educational material.
However, Lai teaches where a predefined reward comprises educational material (In another embodiment, the assigning of the educational material to locations may be done based … how much activity or intensity of activity the wearer engages in at that location. Once educational materials have been associated with real world locations, those educational materials may only be played when the wearer is near the relevant real world location. Some educational materials may only be unlocked when the wearer has reached particular pre-defined goals. See at least [0115]).
Leppanen, Aimone, and Steinmetz suggests a system which guides users to focused physiological states during exercise activities along a route, which differs from the claimed invention by 

Regarding Claim 20: Leppanen in view of Aimone, Steinmetz, and Lai teaches the above limitations. Additionally, Aimone utilizing a display screen of a portable communications device to provide feedback to the participant concerning the participant’s physiological state (The system according to some embodiments uses brain state data to help athletes and casual players perform better or nail a specific technique. For example, Geoff (a user) wants to improve his golf swing. … Geoff tees up and practices his swing in the VR environment. As he get ready to swing (a VR event), EEG data is being collected. This data is used to overlay mindfulness information, i.e. VR event 430, or feedback, on the training scenario. For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red. The glow and color is an example of real time or near real time feedback during the VR event. Geoff can also enter into a "mini-mindfulness mode" to refocus himself before he takes a swing. Geoff then swings the club when he reaches the ideal focus level. … The training system 100 presents Geoff with his score 450 along with his user state 425 and desired user state 435 as part of the feedback 470 showing both mentally and physically he may improve his performance for next time. See at least [0107]. Also: Referring to FIG. 1 in accordance with an exemplary implementation of embodiments described herein, there is provided a perspective view of a training system 100 with a wearable device 105 and other computing device 160. See at least [0053]. Also: The other computing device 160 is in communication with the wearable device 105 and provides the wearable device 105 with content to create a VR (Virtual Reality) environment. See at least [0054]). The motivation to combine .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1), and further in view of Glasgow et al. (US 2017/0193544 A1).

Regarding Claim 15: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Leppanen does not explicitly disclose wherein: the sensing device comprises a facial recognition device that resolves facial expressions of a participant; and wherein at least one of the physiological goals comprises a facial expression in which facial features indicate cognitive engagement.
	Glasgow teaches wherein the sensing device comprises a facial recognition device that resolves facial expressions of a participant and wherein a facial expression indicates cognitive engagement (the I/O components 1150 may include biometric components 1156 … the biometric components 1156 may include components to detect expressions (e.g., hand expressions, facial expressions. See at least [0072]. Also: the determination module 220 determines that a facial expression of the user matches a set of predefined criteria. More specifically, the signal generated by the wearable device indicates facial expression of the user, which the determination module 220 uses to compare with the set of predefined criteria. Further, the predefined criteria is data that corresponds to or indicates the threshold level of engagement. The predefined criteria may indicate a positive facial expression. For instance, the predefined criteria may indicate certain facial features (e.g., position of mouth, position of eyebrows, and the like) of the positive facial expression. See at least [0047]. Also: the determination module 220 is configured to determine that a facial expression of the user matches a set of predefined criteria. The set of predefined criteria indications an expression, such as a positive facial expression (e.g., an expression of happiness). Since the expression of happiness is considered a high level of engagement, the determination module 220 uses the match with the predefined criteria to determine the high level of engagement from the user. More specifically, the determination module 220 is to determine that the facial expression of the user matches the positive facial expression. From the positive facial expression, the 
Leppanen, Aimone, and Steinmetz suggests a system which guides users to physiological goals and exercise activities along a route, which differs from the claimed invention by the substitution of Leppanen’s heart rate physiological goal with a facial expression based physiological goal. However, Glasgow demonstrates that the prior art already knew of determining user’s engagement physiological state through facial expression analysis.  One of ordinary skill in the art could have easily substituted Pope’s heart rate physiological goal challenge with Glasgow’s facial expression physiological statement measurement. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an exercise system which would evaluate user’s engagement through facial expression analysis. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone, Steinmetz, and Glasgow. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1) and Steinmetz (US 2014/0030684 A1), and further in view of Gerson et al. (US 2012/0315992 A1).

Regarding Claim 16: Leppanen in view of Aimone and Steinmetz teaches the above limitations. Additionally, Leppanen discloses wherein: the predefined activities comprise physical activities each predefined location (At block 1702, the apparatus determines an exercise plan for a user of the apparatus. Also: an exercise plan comprises information indicative of a particular type of exercise. In at least one example embodiment, a type of exercise designates a particular activity to be performed by a user. For example, the type of exercise may comprise running, walking, and/or the like. See at least [0063]. Also: it may be desirable for the user to perform an exercise in relation to one or more locations. For example, it may be desirable for the user to perform a particular exercise at a particular location, to perform a particular exercise along a particular route, and/or the like. In at least one example embodiment, the exercise plan correlates exercise instruction information with location information. In at 
However, Leppanen does not explicitly disclose where the activities comprise viewing items disposed at each predefined location. 
Additionally, Gerson teaches wherein: the predefined activities comprise viewing items disposed at each predefined location (When a user arrives at the area of interest, the targets and resources are positioned at locations that need updates (e.g., junction signs, business signs, etc.). The user shoots (interacts with) the targets, and by doing so, stabilizes the phone in the target direction and captures an image. See at least [0019]. Also: As the user presses a button to eliminate the foe 402, the camera of the device 502 captures an image of the scene at which the device is directed. The foe 402 is then deleted from the display 504. See at least [0053]). 
Leppanen, Aimone, and Steinmetz suggests a system which guides users to physiological goals and exercise activities along a route, upon which the claimed invention’s incorporation of viewing objects can be seen as an improvement. However, Gerson demonstrates that the prior art already knew of systems which require and reward users to go to locations and view objects. One of ordinary skill in the art could have easily incorporated the image collecting techniques of Gerson into the exercise system by requiring both image viewing and exercises at the specified locations. Further, one of ordinary skill in the art would have recognized that such an application of Gerson would have predictably resulted in an improved system which would collect information regarding user environments while users completed exercise routes. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone, Steinmetz, and Gerson. 

21 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (US 2016/0096075 A1) in view of Aimone et al. (US 2016/0077547 A1).

Regarding Claim 21: Leppanen discloses a method of encouraging health-enhancing physiological self-regulation skills of a participant, the method comprising:
providing a series of physiological self-regulation challenges for the participant, with each of the physiological self-regulation challenges separate but related to a respective one of a series of predefined activities at respective predefined spaced-apart locations and related to a respective one of the physiological self-regulation skills; determining respective physiological goals for the self-regulation challenges; (At block 1702, the apparatus determines an exercise plan for a user of the apparatus. Also: an exercise plan comprises information indicative of a particular type of exercise. In at least one example embodiment, a type of exercise designates a particular activity to be performed by a user. For example, the type of exercise may comprise running, walking, and/or the like. See at least [0063]. Also: it may be desirable for the user to perform an exercise in relation to one or more locations. For example, it may be desirable for the user to perform a particular exercise at a particular location, to perform a particular exercise along a particular route, and/or the like. In at least one example embodiment, the exercise plan correlates exercise instruction information with location information. In at least one example embodiment, location information comprises information indicative of an exercise route segment. An exercise route segment may refer to a portion of an exercise plan where a particular exercise is to be performed. For example, if the exercise to be performed is walking, the route segment may indicate a particular street, sidewalk, trail, and/or the like where the walking should be performed. In at least one example embodiment, exercise instruction information comprises information that designates at least one exercise activity. For example, exercise instruction information may designate walking, running, jumping, and/or the like. See at least [0064]. Also: it may be desirable for an exercise plan to designate a physiological state. Physiological state may refer to a measurable physical condition of a user, such as heart rate, temperature, breathing rate, and/or the like. For example, a user of an apparatus may desire to reach various physiological states at different points during the exercise routine. In circumstances such as 
determining a location of the participant (it may be desirable to determine the apparatus location. For example, the apparatus may display information based, at least in part, on the current location of the apparatus, determine the location of a user, based at least in part, on the current location of the apparatus, and/or the like. In at least one example embodiment, the apparatus receives apparatus location information associated with the apparatus. Apparatus location information may comprise information indicative of the position of the apparatus on Earth. For example, the apparatus location information may comprise geographic location information. See at least [0055]).
determining the location of the participant is one of the predefined spaced apart locations (At block 1706, the apparatus determines a portion of the exercise plan that corresponds with a location of the user. See at least [0158]).
determining the predefined activity corresponding to the location and determining the respective self-regulation challenge for the determined one of the predefined activities	 (the apparatus causes display of an exercise indicator that indicates exercise instruction information that corresponds with the portion of the exercise plan. See at least [0158]. Also: In at least one example embodiment, exercise instruction information comprises information that designates a physiological state of the user. See at least [0069]. Also: an apparatus may determine from the exercise plan illustrated in FIG. 6C that a particular exercise should be performed at a particular physiological state, for example a physiological state indicated by physiological state 652, should be performed at a particular location, such as a location indicated by exercise route segment 642. See at least [0070]).
utilizing a sensing device to measure a physiological state of the participant while the participant is at the predefined location (it may be desirable for the apparatus to determine the physiological state of a 
comparing the measured physiological state of the participant to the physiological goal for the determined self-regulation challenge (For example, apparatus may determine the heart rate, temperature, and/or the like from a heart rate sensor, a thermometer, a temperature sensor, and/or the like, and display the heart rate, temperature, and/or the like on a display for the user of the apparatus to view. In another example, the apparatus may determine that the physiological state of the user substantially exceeds another physiological state of the user designated by exercise instruction information. See at least [0082]. Also: it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. See at least [0110]).
based upon a determination that the participant achieves the physiological goal, providing the participant with a predefined reward that includes location information for a next one of the predefined locations (In some circumstances, it may be desirable for an apparatus to designate the occurrence of an achievement. Occurrence of an achievement may refer to a user meeting a predetermined condition, exceeding a threshold, performing a predetermined goal, and/or the like. … a user may score points for occurrence of an achievement, occurrence of an achievement may trigger … send an exercise instruction directive to the separate apparatus, and/or the like. An exercise instruction directive may refer to an instruction for an apparatus to modify an exercise plan, display an alternate exercise activity, and/or the like. In at least one example embodiment, an apparatus sends exercise information comprising an exercise instruction directive based, at least in part, on determination that an achievement has occurred. See at least [0110]. Also: At block 1812, the apparatus identifies one 
wherein the participant benefits from improved physiological self-regulation skills as the participant advances through the predefined activities at the predefined spaced-apart locations (For example, upon occurrence of an achievement, an apparatus may receive an exercise instruction directive from a separate apparatus. The exercise instruction directive may instruct the apparatus to modify an exercise plan with an additional exercise activity as "motivation" for occurrence of the achievement. For example, the exercise instruction directive may instruct the apparatus to add jumping to the exercise plan, add running with a certain characteristic to the exercise plan, and/or the like. In this manner, the user may have to exert more energy to maintain an exercise pace, to catch up with a user of a separate apparatus, and/or the like. Such "motivation" may inspire the user of the apparatus to exercise beyond their normal abilities, to maintain the exercise pace of an exercise partner, and/or the like. See at least [0112]).

Leppanen does not explicitly disclose causing a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological goal for the determined self-regulation challenge or wherein the physiological goals include a brain state conducive to learning and the sensing device is a headset configured to measure brain state values representing cognitive engagement.
Aimone teaches:
causing a mobile communication device to communicate to the participant whether or not the participant has achieved the physiological goal for the determined self-regulation challenge (The system according to some embodiments uses brain state data to help athletes and casual players perform better or nail a specific technique. For example, Geoff (a user) wants to improve his golf swing. … Geoff tees up and practices his swing in the VR environment. As he get ready to swing (a VR event), EEG data is being collected. This data is used to overlay mindfulness information, i.e. VR event 430, or feedback, on the training scenario. For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red. The glow and color is an example of real time or near real time feedback during the VR event. Geoff can also enter into a "mini-mindfulness mode" to refocus himself before he takes a swing. Geoff then swings the club when he reaches the ideal focus level. … The training system 100 presents Geoff with his score 450 along with his user state 425 and desired user state 435 as part of the feedback 470 showing both mentally and physically he may improve his performance for next time. See at least [0107]). 
wherein the physiological goals include a brain state conducive to learning and the sensing device is a headset configured to measure brain state values representing cognitive engagement (This system gives students another way of learning information in a distraction-free environment where they can focus on their studies and receive feedback from their brain state. For example, Sally is a student. She learns in a classroom that uses VR equipment. She wears a VR-enabled headset during classes. Lessons are delivered with VR technology: i.e., she is in the middle of a virtual solar system oriented around her. EEG sensors in the headset monitor Sally's levels of attention and engagement with the subject matter are determined and scored against desired states. When Sally loses her focus, the system alerts her teacher as feedback; it also provides her with extra stimuli as additional feedback so that she can re-focus more naturally. The rate at which content can be delivered to Sally is modified automatically by the VR headset she wears. Eventually, Sally's in-class and academic performance improves, as she learns to focus on the tasks at hand. See at least [0160]. 

Leppanen and Aimone suggests a system which guides users to physiological goals and exercise activities along a route, which differs from the claimed invention by the substitution of Leppanen’s heart rate goals for cognitive engagement goals and measurements. However, Aimone demonstrates that the prior art already knew of measuring cognitive engagement and cognitive engagement goals. One of ordinary skill in the art could have easily substituted Aimone’s cognitive engagement into the system of Leppanen. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would induce users to focus on the activities provided by the system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Leppanen and the teachings of Aimone and Steinmetz.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claim 21: As recited herein, claim 21 does not recite the identified limitation. 
Examiner’s Response: Applicant's amendments filed 8 January 2021 have been fully considered and they resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claim 1-18, 20, and 21: As recited herein, claim 1 does not recite the identified limitation, and claim 11 is no longer pending in the application. 
Examiner’s Response: Applicant's amendments filed 8 January 2021 have been fully considered and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-18, 20, and 21: 
Applicant respectfully disagrees with the Examiner’s assertion that the claims set forth nothing more than the abstract idea of providing and managing a series of activities and challenges. The amendments more clearly render the claims more than the abstract idea of managing a physiological self-regulation incentive system. 
The claimed embodiments involve concrete advances in increasing mental capabilities and function that are highly beneficial in human interplanetary travel. 
Examiner’s Response: Applicant's arguments and amendments filed 8 January 2021 have been fully considered. After additional consideration, and in view of the amendments, the rejections of claims 9, 10, 12, 18, 20, and 21 under 101 have been withdrawn. The rationale for this is provided above. The remaining arguments are unpersuasive. 
For clarity, examiner notes that a negative determination regarding the Mayo/Alice analysis is not indicative that claims are “nothing more” than an abstract idea. The Mayo/Alice analysis specifically considers whether additional elements are significantly more than an abstract idea. This implies that there may be more to a claim than an abstract idea, without it being significantly more. Claims 1-8 and 13-17 continue to be directed to an abstract idea without reciting significantly more. 
Under the 2019 PEG, “significant concrete implications” are not a basis for determining that a claim is eligible. 

Applicant’s Argument Regarding 103 Rejections of claims 1-17: Steinmetz provides a reward as feedback for use in making adjustments in the performance of the activity. But this reference does not disclose, teach, or suggest the recited method of providing performance/instruction prerequisite 
Examiner’s Response: Applicant's arguments filed 8 January 2020 have been fully considered but they are not persuasive. First, Examiner notes that the identified limitation is rejected based on a combination of Leppanen, Aimone, and Steinmetz. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Examiner notes that Steinmetz does teach the providing prerequisite information that must be processed before actually performing the activity characterization that applicant suggests for the identified limitation. For example, Steinmetz describes providing the user instructions based on their biometric data, and further describes one example where the instructions direct a user to look in a particular direction to acquire an object at their location. The user of Steinmetz would need to process and act on those instructions to complete the object acquisition task. As such, applicant’s argument is unpersuasive. 
 
Applicant’s Argument Regarding 103 Rejections of claims 18, 20, and 21:  The rejection of these claims [claims 18 and 21] relies on Lai for providing the reward feature. However, Lai’s educational material is not provided as a reward for meeting a self-regulation goal before performing an activity. 
Examiner’s Response: Applicant's arguments filed 8 January 2020 have been fully considered but they are not persuasive. Examiner notes that the identified limitation is rejected based on a combination of Leppanen, Aimone, Steinmetz, and Lai. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as applicant notes, Lai is relied on for providing the reward feature, but not the physiological goal triggering a reward. As Lai is not relied upon for the self-regulation goal, Lai’s failure to teach such a feature is not relevant to the rejection. Additionally, Examiner notes that Claim 21 does not reference education material and that Lai is not part of the prior art used to reject Claim 21. As such, applicant’s argument is unpersuasive.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office action dated 27 November 2020. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2021-01-15